UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID ABERNETHY, et al.,

                         Plaintiffs,
                                                   17 Civ. 7814 (KPF)
                  -v.-
                                                        ORDER
EMBLEMHEALTH, INC., et al.,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court was recently reassigned this case, and will retain the status

conference, currently scheduled for April 16, 2020, at 3:30 p.m. The parties

are hereby ORDERED to appear at that date and time in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

SO ORDERED.

Dated:      February 26, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
